Citation Nr: 0525971	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to an increased rating for injury to right 
elbow with x-ray evidence of possible bone fragment, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
August 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for a left eye 
disorder; and granted an increased rating of 10 percent for 
injury to the right elbow with x-ray evidence of possible 
bone fragment, effective March 3, 2000.  The case file 
subsequently was transferred back to the RO in Atlanta, 
Georgia and another rating decision was issued in February 
2004.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that at the June 1980 
enlistment examination, the veteran's eyes reportedly were 
normal; however, a refractive error was noted.  A January 
1983 medical record shows a left eye palpebra scar.  A 
January 1985 medical record also shows a 1/2 inch scar on the 
left eye lid.  Although the veteran reported that he injured 
his left eye playing basketball, an October 1984 medical 
record shows that the veteran was treated for a right eye 
injury after being hit in the eye while playing basketball.  

A January 2003 private medical statement shows the veteran 
was seen in December 2002 complaining of black spots in his 
left eye following trauma to that eye.  The optometrist found 
that the left eye showed signs of traumatic vitreous 
floaters.

As the record shows complaints of trauma to the left eye in 
service and current findings of a left eye disorder, the 
determinative issue becomes whether there is a relationship 
between the two.  This is a medical question, and where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is needed.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A review of the file shows that the veteran was not afforded 
a VA examination to obtain the requisite medical opinion.  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  

With respect to the right elbow disability, the veteran 
testified at the June 2005 hearing that the symptoms related 
to his right elbow injury had increased in severity since his 
last VA examination in May 2002.  He complained that his 
elbow locked up more frequently, was weaker, more painful, 
and that he had numbness in his right hand.  The Board notes 
that when it is asserted that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Under VA's duty to assist principles, the veteran is 
entitled VA examinations in order to determine the nature and 
extent of his left eye and right elbow disabilities.  
38 C.F.R. § 3.159(c).

The veteran also testified in the June 2005 Board hearing 
that he had received recent treatment for his right elbow 
from the local VA Medical Center and from a private doctor 
and physical therapist; none of which are not reflected in 
the claims file.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA optometry examination to 
determine the nature, etiology, 
severity, and date of onset of his left 
eye disorder.  Specifically, the 
examiner should determine whether it is 
at least as likely as not (50-50 chance) 
that the veteran's current left eye 
disorder is related to any incident of 
service, including trauma to the left 
eye resulting in a left eye lid scar.  
The examiner should base the opinion on 
examination findings, historical 
records, and medical principles.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
must be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing 
the opinion is not possible.

2.  The AMC should contact the veteran and 
ask him to identify and provide the proper 
release forms for any private treatment 
received for his right elbow since 
February 2000; or alternatively to provide 
the private treatment records directly to 
VA.  The veteran has identified treatment 
from Dr. Eddie Whitehead in 2004 and the 
Emory Sports Clinic in 2004 or 2005.  The 
AMC should ask him to provide, if 
possible, any more identifying information 
related to this treatment, or the actual 
records themselves.  Subsequently, if not 
provided by the veteran, the AMC should 
make reasonable efforts to obtain these 
records and associate them with the claims 
file. 

3.  The AMC should obtain any treatment 
records from the VA Medical Center in 
Decatur, Georgia dated since January 
2005; and associate these records with 
the claims file.

4.  After completion of #2 and #3, the 
AMC should schedule the veteran for a VA 
orthopedic and neurological examination 
to determine the present severity of his 
right elbow injury.  Specifically, the 
examiner should do the following:

(a)  Determine which arm is the dominant 
arm.

(b)  Conduct range of motion studies of 
the right forearm, including flexion and 
extension, as well as supination and 
pronation.

(c)  Determine whether there is any 
impairment of the right ulna or radius 
involving malunion, nonunion, or loss of 
bone substance and marked deformity.

(d)  Determine whether there are any 
impaired finger movements in the right 
hand due to tendon tie-up, or muscle or 
nerve injury.

(e)  Determine whether there are any 
findings of degenerative arthritis in the 
right elbow.

It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


